737 N.W.2d 760 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthony Lamar ANDERSON, Defendant-Appellant.
Docket No. 133561. COA No. 276065.
Supreme Court of Michigan.
September 12, 2007.
On order of the Court, the application for leave to appeal the March 6, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Oakland Circuit Court to amend the judgment of sentence to reflect 259 days of sentence credit, as conceded by the prosecutor at the sentence hearing for the defendant's probation violation. Time incarcerated pursuant to a probationary sentence must be credited against a subsequent prison sentence imposed for the violation of probation. See People v. *761 Sturdivant, 412 Mich. 92, 312 N.W.2d 622 (1981).